NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HENRY ELEM III,                                 No. 21-16508

                Plaintiff-Appellant,            D.C. No. 4:21-cv-00325-JAS-PSOT

 v.

CYNTHIA T. KUHN, named as Hon.                  MEMORANDUM*
Cynthina T Kuhn, Superior Court Judge,
official capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    James A. Soto, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Arizona state prisoner Henry Elem III appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging various constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s abstention determination under Younger v. Harris, 401 U.S. 37

(1971). ReadyLink Healthcare, Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 758

(9th Cir. 2014). We affirm.

      The district court properly dismissed Elem’s action as barred under the

Younger abstention doctrine because federal courts should avoid interfering “with

ongoing state criminal, civil, and administrative proceedings.” Arevalo v.

Hennessy, 882 F.3d 763, 765 (9th Cir. 2018) (explaining when a district court

should decline jurisdiction under Younger). Nor has Elem demonstrated that

defendants acted in bad faith. See Brown v. Ahern, 676 F.3d 899, 902-03 (9th Cir.

2012) (discussing exceptions to Younger abstention, including bad faith).

      AFFIRMED.




                                         2                                   21-16508